Citation Nr: 1119538	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  08-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of right foot surgery.

2.  Entitlement to a rating in excess of 10 percent for a Morton's neuroma, right foot, associated with residuals of right foot surgery.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1980 to August 1984.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.

The issues of entitlement to service connection for osteopenia, an increased rating for a bilateral knee disability, and a temporary total evaluation following left knee surgery have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The Board additionally notes, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his service-connected right foot, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, he testified at his BVA hearing that he was still working full time.  See BVA Hearing Transcript (T.) at 15.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  




REMAND

A preliminary review of the record discloses a need for further development before appellate review may continue.  In this regard, the Board observes that the Veteran submitted a document dated in November 2008 which indicates that he applied for disability benefits associated with his service-connected foot disability from the California Employment Development Department.  These records have not yet been associated with the claims file.  The RO must contact the Veteran and ask him to provide additional details regarding any award of state disability benefits, including the basis for the decision(s).  After securing the necessary authorization, the RO should attempt to obtain any available records from the California Employment Development Department.

The Board notes that the Veteran was last afforded a VA examination for his service-connected foot in June 2009.  The Board is not required to obtain a new examination simply due to the passage of time.  However, because the claim must be remanded to obtain records from the California Employment Development Department, and in consideration of his July 2010 BVA hearing testimony that the disorder has increased in severity, the Board finds that a new examination should be undertaken to evaluate the Veteran's right foot.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); VAOPGCPREC 11-95 (April 7, 1995).

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and ask him to provide additional details regarding any award of state disability benefits, including the bases for the decision.  Additionally, the RO/AMC should ask the Veteran to authorize the release of all records associated with the award of benefits.  If the Veteran provides such authorization, the RO/AMC should contact the state agency responsible for the award of benefits, and request that agency provide a copy of the decision awarding the benefits and the records upon which the decision was based.  If the records cannot be obtained the RO/AMC should make an official determination of unavailability, inform the Veteran that the records could not be located, and ask him to submit any copies that he may have of such records.

2.  The Veteran should be afforded an examination to assess the current severity and manifestation of his service-connected right foot disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and to report complaints and clinical findings associated with the Veteran's right foot in detail.  The examiner should also comment on whether there are:

(a) Unilateral claw foot (pes cavus) with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.
(b) Bilateral claw foot (pes cavus) with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.
(c) Bilateral claw foot (pes cavus) with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.
(d) A severe foot injury.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



